Citation Nr: 9934689	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  98-13 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for the residuals of crush 
injury to the left anterior thigh, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

C. M. Cote, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1966 to April 1967 and 
active duty training in July 1970.  This matter comes to the 
Board of Veterans Affairs (VA) Regional Office (RO), from a 
March 1998 rating decision in which the RO denied entitlement 
to a rating in excess of 10 percent for the residuals of 
crush injury to the anterior thigh.  The veteran has 
perfected an appeal of that decision.


REMAND

The veteran's claim is well grounded.  38 U.S.C.A. §  5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App 78 (1990).  A 
veteran's assertion that his disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  

June 1998 VA outpatient treatment records indicate that the 
veteran was being seen by a private physician for his 
condition.  There is no evidence that the RO attempted to 
obtain those records and there are no private medical records 
in the claims folder.  In addition, the veteran's March 1999 
VA vascular examination report refers to a 1999 VA 
neurological examination by a "Dr. Patterson."  The report 
is not in the claims folder.  The Board has a duty to assist 
the veteran in the development of facts pertinent to his 
claim and ensure full compliance with due process.  38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999).  This duty to 
assist involves obtaining potentially relevant medical 
reports.  White v. Derwinski, 1 Vet. App. 519, 521 (1991).  

Accordingly, this case must be REMANDED to the RO for the 
following development:

1.  The RO should request that the 
veteran furnish information as to any 
treatment he has received for lower 
extremity conditions since service.  
After obtaining any necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims folder legible copies of the 
veteran's complete treatment records from 
those facilities identified by the 
veteran which have not already been 
secured.

2.  The RO should should also obtain and 
associate with the claims folder a 
legible copy of the veteran's 1999 VA 
neurological examination.  If the 
examination report is not available, he 
should be afforded a current examination 
to assess the neurologic impairment 
resulting from his service connected left 
thigh disability.  The examiner should 
review the claims folder prior to 
completing the examination, and should 
report all neurologic impairment 
attributable to the service connected 
crush injury, and should also express an 
opinion, if possible as to the severity 
of such impairment.

3.  The RO should then again consider the 
issue on appeal.  If the decision is 
unfavorable, the veteran should be 
furnished an appropriate supplemental 
statement of the case and given a 
reasonable opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until he is 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

